Case 2:20-cv-02291-DOC-KES Document 68 Filed 04/15/20 Page 1 of 2 Page ID #:907



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                     Date: April 15, 2020


 Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
        AL.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                    Not Present
               Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
            None Present                                   None Present


        PROCEEDINGS (IN CHAMBERS): ORDER FOR STATUS REPORT RE:
                                   PROPOSED SETTLEMENT

        During the April 14, 2020 status conference, the parties indicated that they had
 reached a proposed settlement agreement regarding the use of the site at 16th and Maple
 as a parking area for recreational vehicles, vans, and cars being resided in by homeless
 persons. The Court then learned, at the last minute, that the proposed agreement in
 question was subject to evaluation of any environmental concerns that the site may
 present.

        The parties shall file a joint status report on or before 4:00 p.m. on Tuesday, April
 21, 2020, addressing the following items:

        (a) the status of the environmental review, including any tentative findings and
            conclusions; and

        (b) any non-environmental issues remaining unresolved, as pertain to the proposed
            settlement agreement announced to the Court.
Case 2:20-cv-02291-DOC-KES Document 68 Filed 04/15/20 Page 2 of 2 Page ID #:908
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                         Date: April 15, 2020
                                                                                        Page 2

        The Clerk shall serve this minute order on the parties.
  MINUTES FORM 11                                                 Initials of Deputy Clerk: kd
  CIVIL-GEN
